Citation Nr: 1601069	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right foot disability.  

2. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from February 1980 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for a right knee disability, to include as secondary to a service-connected right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not entitled to permanent and total disability compensation and does not have service-connected disabilities that have resulted in the loss or permanent loss of use of one or both lower extremities, or one or both upper extremities such as to preclude use of the arms at or above the elbows, blindness in both eyes plus the loss or loss of use of one lower extremity, the loss or loss of use of one lower extremity with residuals of organic disease or injury, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, or full thickness or subdermal burns resulting in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk, or amyotrophic lateral sclerosis (ALS).

2. The Veteran is not entitled to permanent and total disability compensation and does not have service-connected disabilities that have resulted in the loss or loss of use of both hands, blindness in both eyes with a visual acuity of 5/200 or less, deep partial thickness or subdermal burns resulting in contractures with limitation of motion of one or more extremities or the trunk, or residuals of an inhalational injury, or a service-connected disability [which need not be rated as permanently and totally disabling] which results in blindness in both eyes. 


CONCLUSION OF LAW

The criteria for establishing eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002, 2014); 38 C.F.R. § 3.809, 3.809a (2009, 2011, 2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The application of the law to the undisputed facts is dispositive in this case; thus no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).
II. Preliminary Matters

Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013). 

Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014). 

Because the Veteran filed the instant claim in March 2009, the Board is required to consider the claim in light of both the former and revised criteria.  If application of the revised regulation results in entitlement being warranted, the effective date for such entitlement can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

A review of the record reveals that the RO did not consider the amended versions of these regulations in adjudicating the Veteran's appeal.  The Veteran was not provided notice of these changes.  However, described in detail below, are inapplicable to the Veteran's contentions and physical circumstances because she is not entitled to compensation for permanent and total disability, and this requirement is present in all applicable versions of the regulations.  Therefore, there is no prejudice to her in the Board's considering these revisions in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board notes that the Veteran's claim for service connection for a right knee disability is being remanded for additional development, and that the provisions for specially adapted housing and home adaptation grants address disabilities of the lower extremity.  However, these issues are not intertwined with the issue of entitlement to service connection for a right knee disability because even if the claim were granted, and the evidence showed that she has loss of use of the lower extremity, and she was rated permanently and totally disabled due to such loss of use, the criteria are still not met.  

A. Specially Adapted Housing Under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).

Under the version of 38 C.F.R. § 3.809 which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2015).  

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2015).

The Veteran has one service-connected disability, a right foot condition rated as 20 percent disabling.  Therefore, the only portions of 38 C.F.R. § 3.809(a) and (b) that are relevant to the Veteran's claim are those regarding feet and lower extremities.  

The Veteran is not entitled to compensation for permanent and total disability for any of the disabilities listed in 38 C.F.R. §§ 3.809(b) and on this basis alone the claim must be denied.  Even if she were entitled to compensation for permanent and total disability, the additional criteria are not met.  The record does not show, nor does the Veteran assert, that she is blind, has residuals of an organic disease or injury, loss or loss of use of either upper extremity, has a disability from burns, or has ALS.  Therefore, the only criterion that is relevant to her claim is whether she has a disability that causes loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).  

She does not have a service-connected disability resulting in loss of use of both lower extremities.  Regardless of the symptoms caused by her service-connected right foot disability, or by the symptoms of her right knee disability (should the claim be granted following the Board's remand), do not impact whether these criteria are met because there is no service-connected disability of the left lower extremity.  Therefore, even if she were entitled to compensation for permanent and total disability, she does not have loss or loss of use of both lower extremities as the result of a service-connected disability.  

Therefore, the criteria for eligibility for specially adapted housing are not met under any of the regulations in effect during the pendency of this appeal.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  Because the undisputed facts show that the Veteran is not entitled to compensation for permanent and total disability for any of the disabilities enumerated in 38 C.F.R. §§ 3.809(b), there is no entitlement under the law to the benefit sought.  Accordingly, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


B. Special Home Adaptation Grant Under 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if she is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2009).  

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if she is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if she is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2015).  

The Veteran is not entitled to compensation for permanent and total disability for any of the disabilities listed in 38 C.F.R. § 3.809a(b) and on this basis alone the claim must be denied.  Furthermore, the record does not show, nor does the Veteran assert, that she has blindness in both eyes or anatomical loss or loss of use of both hands.  She does not have a disability from burns or residuals of an inhalation injury.  Therefore, the criteria for a special home adaptation grant are not met under any of the regulations in effect during the pendency of this appeal.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

Because the undisputed facts show that the Veteran is not entitled to compensation for permanent and total disability for any of the disabilities enumerated in 38 C.F.R. § 3.809a(b), there is no entitlement under the law to the benefit sought.  Accordingly, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant is denied. 


REMAND

The Veteran asserts that her right knee DJD was caused by her service-connected right foot disability.  In March 2009, a VA examiner concluded that it was not caused by her right foot disability.  However, a claim for secondary service connection claim has two prongs of its nexus element.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b) (2014).  The March 2009 VA examiner did not address the aggravation prong of a secondary service connection claim.  

Additionally, in her June 2010 VA Form 9, the Veteran stated that when she sought treatment for her right foot injury in service, she also complained of knee pain, but was told that it was more important for her right foot to be treated.  On remand, the examiner should also address whether the Veteran's right knee DJD was the result of her in-service injury while serving her period of ACDUTRA.  

For these reasons, an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the March 2009 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the March 2009 VA examination.

      ii. The Veteran's June 2010 VA Form 9.

c. The examiner must provide opinions regarding the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the right knee disability was proximately due to or the result of her service-connected right foot disability.

ii. Whether it is at least as likely as not that the right knee disability was aggravated beyond its natural progression by her service-connected right foot disability.  

iii.  If the examiner determines that her right knee disability was not caused or aggravated by her service-connected right foot disability, determine whether it is at least as likely as not that the Veteran's right knee disability was the result of her in-service injury during her period of ACDUTRA. 

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


